Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on January 19, 2022 was received. Claims 1, 3-4 and 9 were amended. No claim was added. Claims 17-18 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued on September 8, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is not enough support for the limitation “the pre-missing of the oxygen gas with the inert gas excludes feeding air” in claims 1 and 9. While the specification (paragraph 50) recites the flow rate in air for HVAF is high because oxygen in air is low, there is no discussion of eliminating/excluding air for the instant claimed method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 6-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Perrin (US6416877). 
Regarding claim 1, Ajdelsztajn teaches a method of forming a hermetic coating for gate valve to prevent gas and or oil permeating with high velocity oxygen fuel thermal spraying (HVOF), which is free of a polymer sealant (paragraphs 0010, 0030, 
Ajdelsztajn does not explicitly teaches inert gas is premixed with the oxygen and the flow rate ratio. However, Perrin teaches a method of forming a coating on a substrate with HVOF (abstract) and discloses inert gas (nitrogen) is used to mix with Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add inert as oxygen to form premix gas as suggested by Perrin in the method of coating as disclosed by Ajdelsztajn because Perrin teaches inert gas (nitrogen) is used to mix with gas fuel or oxygen to prevent overheating of the powder as occurs with gas fuel in the absence of diluent gas such as nitrogen or argon (column 6 lines 20-23)
	Regarding claim 2, Ajdelsztajn teaches the fuel is hydrocarbon or hydrogen (paragraph 0033).
	Regarding claim 3, Ajdelsztajn teaches the oxygen is used to combusted the fuel (paragraphs 0031-0032), thus the oxygen is introduced at a flow rate sufficient to combust the fuel.
	Regarding claim 4, Perrin teaches the inert gas (nitrogen) is used to mix with gas fuel or oxygen to prevent overheating of the powder as occurs with gas fuel in the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215
Regarding claim 6, Ajdelsztajn teaches the feedstock is tungsten carbide (paragraph 0049).
Regarding claim 7, Ajdelsztajn teaches the powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

Regarding claim 9, Ajdelsztajn teaches a method of forming a hermetic coating for gate valve to prevent gas and or oil permeating with high velocity oxygen fuel thermal spraying (HVOF), which is free of a polymer sealant (paragraphs 0010, 0030, 0072, 0074-0075) (thin, fluid-tight, as-deposited coating without sealing). Ajdelsztajn teaches to provide a substrate (paragraph 0032). Ajdelsztajn teaches to provide a powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Ajdelsztajn teaches to provide a thermal spray gun (paragraph 0032), wherein the gun has a combustion chamber 22 and a nozzle 30 downstream of the combustion chamber (paragraphs 0030, 0032, 0038, figure 1). Ajdelsztajn teaches to provide a fuel to the combustion chamber (paragraphs 0032 and 0034). Ajdelsztajn teaches to introduce an oxidant to the combustion chamber thorough the oxidant inject port 18 (paragraphs 
Ajdelsztajn does not explicitly teaches inert gas is premixed with the oxygen and the flow rate ratio. However, Perrin teaches a method of forming a coating on a substrate with HVOF (abstract) and discloses inert gas (nitrogen) is used to mix with gas fuel or oxygen to prevent overheating of the powder as occurs with gas fuel in the absence of diluent gas such as nitrogen or argon (column 6 lines 20-23). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture in the process to yield the temperature of the combustion stream Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add inert as oxygen to form premix gas as suggested by Perrin in the method of coating as disclosed by Ajdelsztajn because Perrin teaches inert gas (nitrogen) is used to mix with gas fuel or oxygen to prevent overheating of the powder as occurs with gas fuel in the absence of diluent gas such as nitrogen or argon (column 6 lines 20-23). 
Regarding claim 10, Perrin teaches inert gas (nitrogen) is used to mix with gas fuel or oxygen to prevent overheating of the powder as occurs with gas fuel in the absence of diluent gas such as nitrogen or argon (column 6 lines 20-23). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. 
 Regarding claim 12, Ajdelsztajn teaches the feedstock is tungsten carbide or chromium carbide (paragraph 0049).

Regarding claim 15, Perrin teaches inert gas (nitrogen) is used to mix with gas fuel or oxygen to prevent overheating of the powder as occurs with gas fuel in the absence of diluent gas such as nitrogen or argon (column 6 lines 20-23). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. 
Regarding claim 16, Perrin teaches inert gas (nitrogen) is used to mix with gas fuel or oxygen to prevent overheating of the powder as occurs with gas fuel in the absence of diluent gas such as nitrogen or argon (column 6 lines 20-23). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215..

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Perrin (US6416877) as applied to claims 1-4, 6-10, 12 and 14-16 above, and further in view of Kurisu (US20160348971). 
Regarding claim 5, Ajdelsztajn in view of Perrin teaches all limitation of this claim, except the total flow rate of the oxygen gas and the inert gas. However, Kurisu teaches a method of forming a thermal sprayed coating (abstract), and discloses during HVOF when the flow rate of the oxygen gas too high, there will be too much oxidation of the raw material powder, thus forming a porous coating (paragraph 0094). , Perrin teaches inert gas (nitrogen) is used to mix with gas fuel or oxygen to prevent overheating of the powder as occurs with gas fuel in the absence of diluent gas such as nitrogen or argon (column 6 lines 20-23). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215..
Regarding claim 11, Ajdelsztajn in view of Perrin teaches all limitation of this claim, except the total flow rate of the oxygen gas and the inert gas. However, Kurisu teaches a method of forming a thermal sprayed coating (abstract), and discloses during HVOF when the flow rate of the oxygen gas too high, there will be too much oxidation of the raw material powder, thus forming a porous coating (paragraph 0094). , Perrin teaches inert gas (nitrogen) is used to mix with gas fuel or oxygen to prevent overheating of the powder as occurs with gas fuel in the absence of diluent gas such as nitrogen or argon (column 6 lines 20-23). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch..
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Perrin (US6416877) as applied to claims 1-4, 6-10, 12 and 14-16 above, and further in view of Xue (US20100151124).  
	Regarding claim 13, Ajdelsztajn in view of Perrin teaches all limitation of this claim, except the powder feedstock is injected into the nozzle in a radial direction. However, Xue teaches a method of HVOF thermal spraying (paragraph 0021) and discloses to inject the feedstock into the nozzle in radial direction (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject the feedstock into the nozzle in radial direction during HVOF as suggested by Xue in the method of creating a thin, fluid-tight, as deposited coating without sealing the as –deposited coating as suggested by Ajdelsztajn in view of Perrin because Xue teaches such injection can achieve more uniform powder loading in the exit hot gas stream, more efficient use of the available heat and hence substantially higher spray rates than the axial powder injection version of HVOF (paragraph 0030). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGA LEUNG V LAW/Examiner, Art Unit 1717